DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/21.
Applicant's election with traverse of species C in the reply filed on 10/29/21 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner to consider all claims.  This is not found persuasive because each of the patentable distinct vapor chamber requires different text search queries, which result in a serious search burden and consideration to the examiner. .
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 11/4/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Applicant discloses (paragraph 22) that the supporting structures are protrusions formed on the plate. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9, 11-13,15,16 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nyuen et al. .
Regarding claim 12, Nyuen discloses (figure 1) the supporting structures are located within two regions, the supporting supporting pillars (8) are configured in one of the regions (upper region), and the supporting plates (ribs on two side of grooves 7) are configured  are configured in the other one of the regions (lower region). 
 Regarding claim 13, Nyuen discloses (figure 1) that the supporting structures are a combination of the supporting pillars (8) and the supporting plates (ribs on two side of grooves 7), the supporting plates are arranged in rows (see figure 1), and the supporting pillars are disposed in intervals of the rows of the supporting plates (see figure 3, that portion of pillars 8 are disposed between rows of the supporting plate).  
Regarding claim 15, Nyuen discloses (figures 2) that the supporting pillars (8) are column pillars.  
Regarding claim 16, Nyuen discloses (figures 1 and 2)  that a cross-section of the supporting pillar (8) is rectangular or polygonal. 
Regarding claim 19, Nyuen discloses (figures 1-3) a slim vapor chamber comprising a first plate (5); a second plate (4), wherein a peripheral of the second plate is connected with a periphery of the first plate to form a chamber; and a capillary structure (9) disposed on an inner wall of the chamber; wherein a side of the second plate facing the first plate is formed with a plurality of supporting structures; wherein the supporting structures formed on the second plate are contacted against the first plate. 
Regarding the limitation of “etching process” , the method of forming the device “etching process” is not germane to the patentability issue of the device itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the supporting structure in the product by process claim is the same as or obvious from the supporting structure (8 and wall of grooves 7) of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Alternatively, the limitation of “etching process” is disclosed in Fuesser et al. (US 6,101,715)

Claims 9,11-13,15,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nyuen et al. (JP 411193994A) in view of Fuesser et al. (US 6,101,715).  Regarding claims 1 and 19, Nyuen discloses (figures 1-3) a slim vapor chamber comprising a first plate (5); a second plate (4), wherein a peripheral of the second plate is connected with a periphery of the first plate to form a chamber; and a capillary structure (9) disposed on an inner wall of the chamber; wherein both of a side of the first plate facing the second plate and a side of the second plate facing the first plate are formed with a plurality of supporting structure (8,ribs between grooves 7 on 4); wherein the supporting structures formed on the first plate are contacted against the second plate through the supports (8) formed on the plate, and the supporting structures (8) formed on the second plate (4) are contacted against the first plate through the support formed on the first plate (5).   Nyuen does not disclose that the supporting structure are formed by an etching process. Fuesser discloses (figure 1 and column 3, lines 65-67) a supporting structure are formed on the plate (14) by a simple and well-known etching process for a purpose of using a known and simple method to create a supporting structure on a plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Fuesser’s teaching in Nyuen’s device for a purpose of using a known and simple method to create a supporting structure on a plate. 
 Regarding claim 11, Nyuen discloses the supporting structures comprising a plurality of supporting pillars (8) and a plurality of supporting plates (ribs formed on two sides of groove 7).
Regarding claim 12, Nyuen discloses the supporting structures are located within two regions, the supporting supporting pillars (8) are configured in one of the regions (upper region), and the supporting plates (ribs on two side of grooves 7) are configured  are configured in the other one of the regions (lower region). 
 Regarding claim 13, Nyuen discloses that the supporting structures are a combination of the supporting pillars (8) and the supporting plates (ribs on two side of grooves 7), the supporting plates are arranged in rows (see figure 1), and the supporting pillars are disposed in intervals of the rows of the supporting plates (see figure 3, that portion of pillars 8 are disposed between rows of the supporting plate).  
Regarding claim 15, Nyuen discloses (figures 2) that the supporting pillars (8) are column pillars.  
Regarding claim 16, Nyuen discloses (figures 1 and 2)  that a cross-section of the supporting pillar (8) is rectangular or polygonal. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nyuen and Fuesser as applied to claim 9 above, and further in view of Zheng (US 2006/0096740A1).  Nyuen substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that capillary structure is formed by a sintering process with woven metal or a metal powder.  Zheng discloses (figure 3A and paragraph 51) a capillary structure is formed by a sintering process with a metal powder for a purpose of providing a very fine porous structure for high permeability.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Zheng’s teaching in the combination device of Nyuen and Fuesser for a purpose of providing a very fine porous structure for high permeability.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nyuen in view of Peck Wayne (US 4,021,816).  Nyuen substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the intervals of the rows of the supporting plates are ranged from 3 mm to 30 mm.  Peck discloses (figure 5) a vapor chamber that has a plurality of supporting plates ((walls formed grooves 16), wherein the intervals of the rows of the supporting plates (width of each row, W) is about 0.202 inch (about 5mm), which is well within the claimed range for a purpose of providing a sufficient support to the plate (17) which rest on the supporting plates.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Peck’s teaching in Nyuen’s device for a purpose of providing a sufficient support to another structure which rest on the supporting plates. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nyuen in view of Oniki et al. (US 2010/0157535A1).  Nyuen substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the vapor chamber is ranged from 0.2mm to 0.6 mm.  Oniki et al discloses (figures 1 and 28 and paragraph 39) a vapor chamber that has a thickness of 0.3 mm which is well within the claimed range for a purpose of obtaining a slim vapor chamber that can be used in a tight space device such as laptop.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Oniki’s teaching in Nyuen’s device for a purpose of obtaining a slim vapor chamber that can be used in a tight space device such as laptop. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 6,863,118B1) discloses a micro grooved heat pipe.
Edelstein et al. (US 4,602,679) discloses a capillary pumped heat transfer panel.
Garner et al. (US 6,945,317) discloses a sintered grooved wick with particle web.
Lindemuth et al. (US 6,997,245) discloses a vapor chamber with sintered grooved wick.
Mok et al. (US 7,180,179) discloses a thermal interposer for thermal management of semiconductor device.
Liu et al. (US 2011/0108142A1) discloses a vapor chamber. 
Takahashi (US 2007/0227697A1) discloses a heat radiator.
Tung et al. (US 2003/0136550A1) discloses a heat sink adapted from dissipating heat from a semiconductor device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763